Title: From George Washington to The States, 24 May 1781
From: Washington, George
To: The States


                        
                            Sir
                            Weathersfield 24th May 1781
                        
                        In consequence of a conference held between His Excellency the Count de Rochambeau and myself at this place,
                            the French Army will march as soon as circumstances will admit and form a junction with the American upon the North River.
                        The accomplishment of the object which we have in contemplation, is of the utmost importance to America, and
                            will in all probability, be attained, unless there should be a failure on our part, in the number of men which will be
                            required for the operation; or the enemy should withdraw a considerable part of their force from the Southward—It is in
                            our own Power, by proper exertions, to prevent the first—and should the last take place, we shall be amply repaid our
                            expences, by liberating the southern States, where we have found by experience we are only vulnerable.
                        Upon the Calculations that I have been able, in concert with some of the most experienced French &
                            American officers, to form, the operation in view will require, in addition to the French Army, all the Continental
                            Battalions from New Hampshire to New Jersey inclusive to be completed to their full establishment. You must be sensible
                            that the measures taken for that purpose, in consequence of the last requisition of Congress, have been very far from
                            answering the end, as few Recruits, comparatively speaking, have yet been sent forward and, of those, many have been
                            discharged on account of  inability. You must also take into consideration, that a number of those Men who were
                            returned when the requisition was made, have since been taken off by the various Casualties incident to an Army—I
                            estimate about one sixth of the number and therefore provisions must at this time be made to replace them.
                        From what has been promised, you will perceive, without any urging further reasons, the necessity I am under
                            of calling upon you in the most earnest manner, to devise means to send into the field, without delay, the numberof Men
                            which have been already voted for the completion of the Battalions of your State and the further deficiency of one sixth
                            just mentioned. The term of three Years or for the War would undoubtedly be preferable to any shorter periods; but if they
                            cannot be obtained on those conditions, necessity must oblige us to take them for the Campaign only, which ought to be
                            reckoned to the last  of December.
                        I should hope, that by proper exertions in collecting and sending forward the Men that have been already
                            raised, and compelling by vigorous and decisive methods, the delinquent Towns to furnish their quotas, the greater part of
                            the Men may be collected by the 1st of July.
                        Arguments surely cannot be wanting to impress the Legislature with a due sense of the obligation which they
                            are under of furnishing the means now called for—The Enemy counting upon our want of Ability or upon our want of energy,
                            have, by repeated detachments to the Southward, reduced themselves in New York to a situation which invites us to take
                            advantage of it—and should the lucky moment be lost, it is to be feared that they will, after subduing the Southern
                            States, raise a force in them sufficient to hold them, and return again to the Northward with such a number of Men as will
                            render New York secure against any force which we can at this time of day raise or maintain—Our Allies in this Country
                            expect and depend upon being supported by us in the attempt which we are about to make, and those in Europe will be
                            astonished should we neglect the favourable opportunity which is now offered.
                        As it is probable that some Militia, in addition to the full complement of Continental Troops may be
                            necessary, to support communications and other purposes, you will be pleased to direct  Men to be held in readiness to march within one Week after I shall call for them—to
                            serve three months after they have joined the Army. and I would take the liberty of requesting, that, the Executive may be
                            vested with full powers, during the recess, to comply with any further requisition I may make for Men, Provisions or for
                            the means of transportation;which last may be most essential in the course of our operations, should it become necessary
                            to bring provisions or stores from a distance.
                        I shall be glad to be favoured with an answer, as soon as possible, with an assurance of what I may depend
                            upon; that if I do not clearly see a prospect of being supported, I may turn my views to a defensive instead of an
                            offensiv plan and save the States & our Allies the expence which would be needlessly incurred by any but an
                            ample and effectual preparation. I have the honour to be &c.

                        
                            Go: Washington 
                        
                        
                            To Meshech Weare Esqr. Presdt &c. New Hampshire (Circular)
                            The same to Governor Hancock. Massa: Bay.
                            The same to Governor Greene. Rhode Island.
                            The same to Governor Trumbull. Connecticut.
                        
                        
                            P.S. to the State of Rhode Island.
                            As the defence of the Island of New Port may be assigned to the Militia of the State, I shall not for
                                that reason call upon any from thence to join the Army.
                            The requisitions of Militia are as follow 
                            
                                
                                    
                                    Pennsylvania
                                    
                                    1600
                                
                                
                                    
                                    Jersey
                                    
                                    500
                                
                                
                                    
                                    Connecticut
                                    
                                    1500
                                
                                
                                    
                                    Massachusetts
                                    
                                    2200
                                
                                
                                    
                                    New Hampshire
                                    
                                    
                                         400
                                    
                                
                                
                                    
                                    
                                    
                                    6200
                                
                            
                        
                    